

116 HR 7517 IH: Protect Access to Birth Control Act
U.S. House of Representatives
2020-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7517IN THE HOUSE OF REPRESENTATIVESJuly 9, 2020Ms. DeGette (for herself, Ms. Judy Chu of California, Ms. Lee of California, Ms. Frankel, Ms. Schakowsky, Ms. Brownley of California, Ms. Speier, Mrs. Napolitano, Mr. Danny K. Davis of Illinois, Ms. Jayapal, Ms. Castor of Florida, Mr. Nadler, Mrs. Demings, Mr. García of Illinois, Mr. Foster, Mr. Welch, Mr. Takano, Ms. Garcia of Texas, Ms. McCollum, Mr. Larson of Connecticut, Mr. Grijalva, Ms. Shalala, Mr. Casten of Illinois, Ms. DelBene, Mr. Engel, Mr. Connolly, Mr. Horsford, Ms. Pressley, Ms. Sewell of Alabama, Mr. Bera, Mr. Cohen, Mr. Levin of Michigan, Mr. DeFazio, Ms. Bonamici, Mr. Raskin, Mr. Brendan F. Boyle of Pennsylvania, Ms. Clark of Massachusetts, Mr. Ted Lieu of California, Ms. Velázquez, Mr. Smith of Washington, Mr. Deutch, Mrs. Watson Coleman, Mr. Luján, Ms. Sánchez, Ms. Fudge, Mr. Loebsack, Mr. Cooper, Ms. Pingree, Ms. Porter, Mrs. Lowey, Mr. David Scott of Georgia, Mr. Thompson of California, Mr. Quigley, Ms. Moore, Mr. Blumenauer, Mr. Huffman, Ms. Omar, Mr. Cisneros, Mrs. Carolyn B. Maloney of New York, Mr. Payne, Ms. Johnson of Texas, Mr. Morelle, Mr. Schneider, Mr. Kildee, Ms. Kuster of New Hampshire, Ms. Norton, Mr. Larsen of Washington, Mr. Gomez, Ms. Meng, Mr. Hastings, Mr. Doggett, Ms. Dean, Mr. Vela, Mr. Trone, Mr. Lowenthal, Ms. Wild, Mr. Clay, Ms. Blunt Rochester, Mrs. Trahan, Ms. DeLauro, Mr. Pappas, Ms. Kelly of Illinois, Ms. Ocasio-Cortez, Mr. Pocan, Ms. Clarke of New York, Mr. Johnson of Georgia, Mr. Carbajal, Mrs. Fletcher, Mr. Lawson of Florida, Mr. Michael F. Doyle of Pennsylvania, Mr. Keating, Ms. Roybal-Allard, Mrs. Lawrence, Mr. Swalwell of California, Mrs. Beatty, Mr. Khanna, Mr. Meeks, Mr. Higgins of New York, Ms. Adams, Ms. Schrier, Mr. Carson of Indiana, Mr. McNerney, Mr. Kennedy, Ms. Underwood, Mr. Gallego, Mr. Sires, Ms. Matsui, Mr. Neguse, Mr. Price of North Carolina, Ms. Titus, Mr. Espaillat, Ms. Escobar, Ms. Barragán, Mr. Green of Texas, Miss Rice of New York, Ms. Craig, Mr. Pascrell, Mr. Soto, Ms. Haaland, Ms. Lofgren, Mr. Schiff, Mr. Sherman, Mr. Crow, Mrs. Davis of California, Ms. Wilson of Florida, Mr. Kilmer, Mrs. Dingell, Mr. Veasey, Mr. Levin of California, Mr. Cicilline, Mr. Heck, Mr. Cartwright, Mr. Sean Patrick Maloney of New York, Mr. Cárdenas, Mrs. Torres of California, Ms. Bass, Mr. Beyer, and Mr. Himes) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Education and Labor, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide that the rules entitled Religious Exemptions and Accommodations for Coverage of Certain Preventive Services Under the Affordable Care Act and Moral Exemptions and Accommodations for Coverage of Certain Preventive Services Under the Affordable Care Act shall have no force or effect, and for other purposes.1.Short titleThis Act may be cited as the Protect Access to Birth Control Act. 2.Prohibition on certain rules relating to religious and moral exemptions and accommodations for coverage of certain preventive servicesThe Secretary of Health and Human Services, the Secretary of the Treasury, and the Secretary of Labor may not take any action to implement, enforce, or otherwise give effect to the rules entitled Religious Exemptions and Accommodations for Coverage of Certain Preventive Services Under the Affordable Care Act (83 Fed. Reg. 57536 (November 15, 2018)) and Moral Exemptions and Accommodations for Coverage of Certain Preventive Services Under the Affordable Care Act (83 Fed. Reg. 57592 (November 15, 2018)).